Citation Nr: 0739654	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disability 
exhibited by hypoglycemia.

2.  Entitlement to service connection for disability 
exhibited by hand spasms.

3.  Entitlement to an initial compensable evaluation for 
bilateral plantar fasciitis.   

4.  Entitlement to an initial compensable evaluation for 
lumbar strain.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
2004.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 rating decisions of the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
service connection for disability exhibited by hypoglycemia 
and hand spasms.  In the September 2004 rating decisions, the 
RO also granted service connection for lumbar strain and 
bilateral plantar fasciitis, and assigned noncompensable 
evaluations for each disability.   

The case was subsequently transferred to the RO in North 
Little Rock.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By an August 2007 letter, the veteran's representative 
informed VA that the veteran wants either a Travel Board or 
videoconference hearing.  Later in the month, the RO sent a 
letter to the veteran acknowledging the hearing request.  In 
that letter, the RO explained what a video hearing is and 
informed him that a video hearing could be conducted sooner 
than a Travel Board hearing.  The RO essentially requested 
that the veteran indicate his preference.  

Subsequently, the RO, in September 2007, wrote a letter to 
the veteran, informing him that a video hearing had been 
scheduled for October 26, 2007.  The RO indicated that if the 
veteran still wanted to attend a video hearing, he should 
check the box indicated on the attached list, and fax it to 
the RO.  If he would like to cancel his hearing request, he 
should indicate such within 15 days of the letter.  In 
response to that letter, the veteran's representative faxed a 
note, received in October 2007, indicating that the veteran 
requests a Travel Board hearing, as opposed to a video 
hearing.  As such, the veteran should be scheduled for a 
Board hearing at the RO.    

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007).  Pursuant to 38 C.F.R. § 20.700 (2007), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
before a Veterans Law Judge sitting at 
the RO.  Notify him in writing of the 
date, time and location of the hearing at 
his latest address of record.  After the 
hearing is conducted, or if the veteran 
fails to report for the scheduled 
hearing, the claims folder should be 
returned to the Board, in accordance with 
appellate procedures.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



